Per Curiam.

The defendant appeals from two orders in related actions against the same defendant, requiring it to furnish bills of particulars. The notices of motion comprise thirty pages of the record on appeal, and call for answers to 208 topical demands, many of which demands would require the supplying of numerous items. Not only are these demands in some instances repetitious, but in numerous cases, both where allowed and disallowed by Special Term, they are improper and onerous, and drawn with the manifest purpose of imposing an unreasonable and almost insuperable obstacle to the establishment of these defenses. The language is appropriate here which this court used in American Mint Co. v. Ex-Lax, Inc. (260 App. Div. 576, 577) that the “ demand, both in its form and in its extent, is so unreasonable, meticulous, unnecessarily repetitious, and burdensome that it should have been denied in its entirety as it constitutes a plain abuse of the right to a bill of particulars. To grant it in its present form would not help properly to limit and clarify the issues and.the proof but would serve confusion and prolixity.”
The orders, so far as appealed from, should be reversed, with $20 costs and disbursements, and the plaintiffs’ motions, based upon the present notices of motion, denied in toto, with leave to plaintiffs to renew the motions, restricting their applications on such renewal to proper, reasonable and nonrepetitious demands.
Peck, P. J., Dore, Cohn, Van Voorhis and Shientag, JJ., concur.
Orders unanimously reversed, with $20 costs and disbursements to the appellant, and the plaintiffs’ motions, based upon the present notices of motion, denied in toto, with leave to the plaintiffs to renew the motions, restricting their applications on such renewals to proper, reasonable and nonrepetitious demands.